Citation Nr: 1613161	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-45 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to a rating in excess of 30 percent for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1991 to September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for sinusitis, rated 0 percent, effective from April 21, 2008.  An interim (March 2010) rating, decision, increased the rating for sinusitis to 30 percent, also effective April 21, 2008.  As the increase was not to the maximum schedular rating available, and the Veteran has not expressed satisfaction with the grant, the appeal has continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In July 2014 the case was remanded (by a Veterans Law Judge other than the undersigned) for further development.  It is now assigned to the undersigned.


FINDINGS OF FACT

1.  A chronic back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and the Veteran's current back disability is not shown to be related to his service.

2.  The Veteran's sinusitis has not required surgery or involved chronic osteomyelitis, nor is it shown to at any time under consideration have been near constant characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A rating in excess of 30 percent for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.97, Diagnostic Code (Code) 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in May 2008 and May 2009, VA notified the appellant of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing; the evidence that VA would attempt to obtain; and how VA assigns disability ratings and effective dates of awards. 

Regarding the rating for sinusitis, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 statement of the case provided the Veteran notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice private and VA treatment records have been secured.  He was afforded VA examinations in May 2009, June 2009 and September 2014 (with addendum opinion in January 2015).  The Board finds the VA examinations and addendum (cumulatively) to be adequate to adjudicate the claims; the reports of examinations note all necessary findings, and the examiners expressed familiarity with the record/the Veteran's medical history and provided rationale for all opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's July 2014 remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for a Back Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus current claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Arthritis is listed as a "chronic disease" in 38 C.F.R. § 3.309(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

An April 1992 STR notes the Veteran was seen with a report of back spasm while playing racquetball, with pain from the back spasm gradually increasing over 5 to 6 hours.  The diagnosis was back muscle strain.  A June 1992 emergency care and treatment report notes the Veteran reported he was moving equipment in radiology and awoke in the morning with severe back pain.  The diagnosis was muscular back pain.  A June 1994 physical therapy report notes the Veteran was going out of town and did not have time for treatment, and indicated he would contact the clinic upon his return in July 1994.  Acute lumbosacral spine sprain was diagnosed.  In July 1994 it was noted that he had not contacted physical therapy, and had not been seen since the last contact in June 1994.  The record does not include a report of a service separation examination.
In a June 2008 statement the Veteran related that his back was not  X-rayed in service.  He reported continuous back pain since service, and it began in the lower thoracic-upper lumbar region and radiated to the hips and up through the shoulders and neck.  He reported treatment with pain medicines and exercises since the initial injury.  None of the muscle relaxers or prescription pain medicines had helped, and he had turned to over-the-counter pain medicines.

In July 2008 the Veteran was seen at a VA emergency department, where he reported a lifting back injury two days prior.  He had an onset of pain in the left lumbar paraspinous region with tingling radiating into the left posterior thigh; he did not have numbness, weakness or bowel or bladder changes.  There was no improvement with treatment.  The diagnosis was lumbar strain.  July 2008 X-rays  found no acute abnormalities.  

On June 2009 VA spine examination, the Veteran provided a history of his 1992 back injury in service (sustained moving a file cabinet).  He related that he felt a pull in his back, and the next morning could not stand up straight.  His pain improved after he was placed on light duty for a week.  Two months later, he had a recurrence of back pain (he could not recall a specific re-injury), and was again placed on light duty for a week, with the back pain resolving.  Since then he had had intermittent low back pain.  He stated he did not have back problems prior to service, and had not injured his back his separation from service.  On examination, he complained of constant (7-9/on a scale of 10) thoracic and lumbar pain with no particular exacerbating or relieving factors.  The pain radiated down the bilateral lower extremities to his feet, and there was occasional foot numbness.  Chiropractic treatment had provided very good relief.  The diagnosis was chronic lumbosacral strain.  The examiner noted the history of the Veteran's back disability shown by the record, and opined that it is less likely as not that the Veteran's current chronic lumbosacral strain was incurred in or caused by his service.  The examiner found noteworthy the evidence does not show a diagnosis of a chronic back disability in service; observed that the one documented episode of back pain in service; and concluded that the medical evidence does not support that the Veteran's chronic low back disability is related to service.  

November 2008 to July 2014 chiropractic treatment records describe treatment the Veteran received for his low back.  A March 2013 VA treatment report shows he underwent a L-5-S1 interlaminar epidural steroid injection procedure for his lumbar degenerative disc disease.  A May 2014 VA pain clinic record notes the Veteran's report of throbbing, shooting, stabbing, sharp, cramping, hot-burning, gnawing, and aching low back pain.  The assessments were lumbar radiculitis, lumbar facet joint syndrome and cervical and thoracic degenerative disc disease.  A June 2014 VA treatment report, notes a history and assessment of chronic pain syndrome and chronic neck, thoracic and lumbar spine disability.

On September 2014 VA examination, the Veteran reported he had low back pain in the military in 1992, was told it was muscular pain, and had muscle relaxers prescribed.  Lumbar X-rays (in August 2010) had shown mild degenerative joint disease (DJD) at the apophyseal joints of the lower lumbar spine, predominantly at the L5-S1 level.  MRI [magnetic resonance imaging] showed a mild left lateral disc bulge and compression of the left intervertebral nerve at L3/4, a mild disc bulge at L4/5, and prominent epidural fat at L5/1, a mild disc bulge and moderate facet hypertrophy.  The diagnoses were degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner noted that the Veteran's records were not reviewed.  In a January 2015 addendum (upon records review) the September 2014 VA examiner opined that it is less likely as not that mild DDD and osteoarthritis of the spine are related to acute muscular strain in service.  The examiner explained that the episodes of back pain in service were muscular in nature, acute, and resolved, and are unrelated to the current findings of mild DDD and degenerative arthritis of the spine some 16 years later.  

It is clearly shown that that Veteran has a current low back disability; diagnoses documented in treatment records/examination reports during the pendency of the instant claim have included chronic lumbosacral.  Furthermore, the record shows that during service he was seen for acute back muscular complaints following strenuous activity.  These apparently resolved with treatment and rest (light duty); while the record does not include a service separation report, the STRs do not show continuing treatment (clinical records note he stopped appearing for therapy sessions, suggesting he felt they were no longer necessary).  As the initial postservice record of back complaints/treatment is dated in June 2008 (nearly 13 years after service), service connection for a back disability on the basis that a chronic back disability became manifest in service and persisted or on a presumptive basis (for arthritis of the spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is (in the absence of a showing of onset in service and continuity of complaints/symptoms since), the Veteran's current back disability may be related to his remote service/complaints and injury therein.  Whether there is a nexus between a current back disability and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The medical evidence in the record that addresses this matter consists essentially of the opinions offered upon June 2009 VA examination and September 2014 VA examination (with January 2015 addendum).  As the June 2009 examiner cited to the Veteran having a single episode of back pain in service (when, in fact, at least one other is documented, the opinion offered is based on an inaccurate factual premise, and is not probative evidence.   The September 2014 examiner initially indicated that the record was not reviewed (which would have rendered the examination and opinion inadequate).  However, the January 2015 addendum medical opinion (following a review of the record) rectified that problem, and the opinion then offered is considered adequate.  It reflects familiarity with the factual record and cites to supporting factual data.  The examiner, citing to the acute nature of the complaints and muscle injury in service, the length of the postservice interval before postservice back problems were clinically noted, and the [different from the acute back muscular findings in service] chronic nature of the current disability (DDD and osteoarthritis) opined that the current disability is unrelated to the Veteran's service.  The provider is a medical professional competent to offer the opinion, and it is competent evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.  

The Veteran's own opinion relating his current back disability to service/complaints therein is not competent evidence.  This nexus question that must be addressed is medical in nature; he is a layperson, and does not cite to supporting medical opinion or medical literature evidence.  To the extent that he may be attempting to substantiate his claim by a theory alleging onset in service and continuity of complaints since, his allegations are not supported by, and are inconsistent with, recorded factual data (e.g., his account to the 2009 VA examiner that he has had continuous related complaints since service and no postservice injuries is contradicted by a July 2008 emergency room report noting a [sofa-lifting] injury two days prior with onset of pain at the time.  The Board finds his accounts of continuous complaints postservice and no postservice back injuries to be self-serving and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.

Increased Rating for Sinusitis

Initially regarding this claim the Board notes that the Veteran has expressed in writing a lack of interest in pursuing the appeal in this matter: On a VA Form 21-4142 dated in September 2014, he stated, "I did not appeal the previous ruling on this issue, since I received 30% disability for it.  "  On VA Form 21-4138 dated in September 2014, he stated, "As I stated before I'm not sure why we are doing this part again since I only [emphasis added] appealed the ruling on my back."  However, while his communications suggest a withdrawal of the appeal in this matter, he does not expressly indicate he is withdrawing the appeal.  In March 2016 written argument his representative continues to present argument for an increased rating for sinusitis.  As there is ambiguity regarding the Veteran's intention in this matter, the Board will proceed with a merits review. 

The Veteran is now assigned a 30 percent for sinusitis throughout the period under consideration (since the award of service connection for the disability).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned with a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a rating in excess of 30 percent for sinusitis were met. 

Maxillary sinusitis is rated under Code 6513 and the General Rating Formula for Sinusitis, which provides for:  A 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §  4.97, Code 6513.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. See Id. at Note.

On May 2009 VA nose/sinus examination, the Veteran complained primarily of difficulty breathing and some drainage.  He reported multiple treatments for sinus infection (without X-ray confirmation).  He took Zyrtec and Flonase.  A CT [computed tomography] scan showed the sinuses were clear.  The diagnosis (in pertinent part) was no current evidence of acute or chronic sinus disease.  

A May 2009 CT scan of the sinuses, show there were no air fluid levels or signs of mucosal thickening within any of the paranasal sinuses.  The impression was negative paranasal sinuses.
In a March 2010 statement the Veteran's private allergist, Dr. Hutto, noted he had been under her care since October 1999.  He had been compliant with his medication treatment and allergy vaccines, which he received biweekly.  He still struggled with chronic sinusitis and associated headaches.  On average, he called in every two to three months with incapacitating episodes of sinusitis and associated sinus pressure, sinus headache, and occasional migraines.  His sinus pressure and headaches are usually his most severe symptoms.  He was prescribed antibiotics, which he took in the past year for sinus infections and associated symptoms. 

A February 2012 VA treatment report notes the Veteran has sinusitis and sees his private allergist, Dr. Hutto.  He complained that his sinusitis was not responding to medication.  On physical examination his frontal and maxillary sinuses were tender to touch and with yellow colored secretions, his throat hyperemic without adenopathy, ears pearly grey with light reflex present, and nares were pale and boggy.  The assessment was sinusitis, (he was advised to keep his appointment with Dr. Hutto).  A July 2012 VA treatment report notes an assessment of history of chronic sinusitis/history of allergy induced asthma, now stable with no flare-ups.  

On September 2014 VA sinusitis examination, the Veteran reported a history of developing symptoms of acute nasal congestion while on active duty in 1994.  He stated he has only about 1 or 2 episodes of bacterial sinusitis per year requiring antibiotics.  The disorder was not complicated by frequent [episodes] sinusitis or any history of surgical procedures (for sinuses).  

As the Veteran's maxillary sinusitis is now rated 30 percent, the question presented is whether at any time since the award of service connection (since April 2008) symptoms of, and impairment due to, the sinusitis met or approximated the criteria for the next higher (50%) rating under Code 6513.  The record clearly shows that the Veteran has not had any sinus surgery, nor is there any indication or suggestion that he has had related osteomyelitis.  Furthermore, the record does not reflect that at any time under consideration the sinusitis has been "near constant".  Instead the record reflects periodic exacerbations (apparently with antibiotic treatment at such times).  While the Veteran's private allergist indicated in a statement at the time that the Veteran called in every two to three months with "incapacitating episodes of sinusitis", there is no indication that he was placed on bedrest at the time (so as to meet the regulatory definition of incapacitating episode in the Note following 38 C.F.R. § 4.97, 6514).  Regardless, the description of the Veteran's sinusitis does not meet or approximate the schedular criteria for a 50 percent rating of "near constant sinusitis" with various manifestations "after repeated surgeries".  More recently the September 2014 VA examiner expressly noted that the veteran's sinusitis is not frequent.  The schedular requirements for a rating in excess of 30 percent for sinusitis are neither met nor approximated, and a schedular rating in excess of 30 percent is not warranted,   

The Board also finds that referral of this matter for consideration of an extra-schedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Comparing the pathology and manifestations of the Veteran's sinusitis to the rating criteria, the Board finds that the degree of disability and related impairment shown are fully encompassed by the schedular criteria.  Therefore, those criteria are not inadequate.  As was noted above, the Veteran himself (albeit not his representative) appears to have expressed satisfaction with the 30 percent rating assigned.  .Finally, the shows that the Veteran has been employed throughout (and entitlement to a TDIU rating is not raised in the context of this claim).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The preponderance of the evidence is against this claim.  Therefore, the appeal must be denied.


ORDER

Service connection for a back disability is denied.

A rating in excess of 30 percent for sinusitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


